




CITATION:
Tetefsky
v. General Motors
          Corporation, 2011 ONCA 246



DATE: 20110330



DOCKET: C52599



COURT OF APPEAL FOR ONTARIO



Armstrong, Juriansz and Watt JJ.A.



BETWEEN



Rhonda
          Tetefsky, David Bain, Harvey Erlich,

Akiva Medjuk,
          Daniel Berkovits



Plaintiffs (Appellants)



and



General Motors
          Corporation, General Motors of Canada, Ltd., American Honda
          Motor Company, Inc., Honda Canada, Inc. Chrysler
          Canada, Inc., Chrysler LLC, Nissan North America Inc., Nissan Canada
          Inc., Canadian Automobile Dealers Association, Ford Canada
          Inc., Ford Motor Company




Defendants (Respondents)



Proceedings under the
Class Proceedings Act, 1992



Henry Juroviesky and Eliezer Karp, for the plaintiffs
          (appellants)



Howard J. Wolch, for the non-party/respondent, JATO Dynamics
          Limited



Heard and released orally: March 24, 2011



On appeal from the Order of Justice
          Paul Perell of the Superior Court of Justice, dated March 18, 2010.



ENDORSEMENT



[1]

The appellants appeal the order of Justice
    Perell dismissing their application for pre-certification production of
    automotive pricing information from JATO Dynamics Ltd.  JATO is not a party to the action and the
    appellants submit that the motion judge applied the wrong test under rule 30.10
    of the
Rules of Civil Procedure
.  We disagree.

[2]

The motion judge referred to the relevant cases
    decided under the rule and, in particular, the decision of this court in
Ontario (Attorney General) v. Stavro
,
Re The Estate of Harold Edwin Ballard
(1995), 26 O.R. (3d) 39.  Counsel submits
    that the motion judge ignored all but one of the factors articulated by this
    court in
Ballard Estate
.  We disagree.

[3]

The motion judge did an appropriate rule 30.10
    analysis and exercised his discretion.  We see no basis upon which to interfere.  The appeal is therefore dismissed.

[4]

JATO Dynamics Ltd. shall have its costs of the
    appeal fixed in the amount of $7,500 inclusive of disbursements and applicable
    taxes.

Robert P. Armstrong J.A.

R. Juriansz J.A.

David Watt J.A.


